Case 3:19-cv-04597-LB Document 66-6 Filed 04/06/20 Page 1 of 5




              EXHIBIT 6
                                        Case 3:19-cv-04597-LB Document 66-6 Filed 04/06/20 Page 2 of 5

                                                    U.S. Patent No. 9,699,444: RIFT
        Claim 27                          Facts                                       Factual Evidence
An apparatus comprising:
a storage adapted to:         The picture to the right shows
store one or more image       the inside of a Rift.
frames . . .

                              The arrow points to the
                              storage component of the
                              Rift. The storage houses
                              video data as a sequence of
                              image frames.




US Pat. No. 9,699,444: Rift                                                                              Page 1
                                        Case 3:19-cv-04597-LB Document 66-6 Filed 04/06/20 Page 3 of 5

a processor adapted to:
obtain a first image frame    Rift includes two OLED
from a first video stream;    displays per eye with a
generate a modified           resolution of 1080 x 1200 per
image frame by                eye, a 72 Hz refresh rate and
performing at least one of    a processor (ST
expanding the first image     Microelectronics Cortex MO).
frame, shrinking the first
image frame, removing a       To prepare incoming video
portion of the first image    for that display resolution, the
frame, stitching together     processor modifies the video.
the first image frame with    For example, the Oculus Rift
a second image frame,         stores the YouTube VR
inserting a selected          application, which receives a
image into the first image    “first video stream.” The
frame, and reshaping the      arrow points to the processor.
first image frame, wherein
the modified image frame
is different from the first   The Oculus Rift processor is
image frame . . . .           adapted to obtain a first
                              image frame from a YouTube
                              video stream and “expand the
                              first image frame” to prepare
                              the incoming video for the
                              display resolution of 1080 x
                              1200 per eye. The “first
                              image frame” and the
                              expanded “modified image
                              frame” are different.

                              The Oculus Rift processor is
                              tethered to a computer.




US Pat. No. 9,699,444: Rift                                                                              Page 2
                                        Case 3:19-cv-04597-LB Document 66-6 Filed 04/06/20 Page 4 of 5

generate a bridge frame,      In 2012, the predecessor          VDPP performed empirical testing on the Rift, and proved Rift’s use of BFI. The 'slow motion"viewing
wherein the bridge frame      entity, Oculus, encountered       of the Oculus Virtual Reality Headset does show Black Frame Insertion (BFI) being used.
is a solid color, wherein     the problem of its OLED
the bridge frame is           screens displaying “motion        Empirical Filming is done with a Casio EX-Z100 camera which can take video at 30 frame per second
different from the first      blur.”                            (fps) which is normal speed or the camera can be set to take slow motion speeds of 240 fps, 480 fps
image frame and different                                       or 1000 fps.
from the modified image       In 2012, Oculus contracted
frame;                        for the services of an            The first time VDPP viewed the Oculus VR, VDPP used the Casio to film the display of the Oculus VR
display the modified          individual named Mark             Headset by filming directly into the eyepiece of the VR headset.
image frame; and              Rejhon, a citizen of Canada.      VDPP first filmed at 30 fps to show what the viewer would see. (This underlining is a link to the
display the bridge frame.     Rejhon solved the problem of      video.)
                              “motion blur,” changing the       Immediately after, VDPP filmed at 1000 fps to see what was displayed to the viewer.
27. The apparatus             mode of the backlight unit        The first (30 fps) did not show Black Frame Insertion (BFI) but the second filming, done immediately
of claim 26, wherein the      from continuous to low            after at 1000 fps, showed the use of Black Frame Insertion (BFI).
bridge frame is black.        persistence mode. This is
                              called “black frame insertion”    What the 1000 fps filming of the Oculus VR headset shows is the image frame being displayed,
                              or “BFI.”                         followed by fully Black Image Frames (BFI) that are inserted into the video to reduce motion blur.

                              In the Rift, the processor        The second time the camera was positioned so I could film through both lenses. The filming at 1000
                              performs the steps of             fps, as expected, showed that Black Frame Insertion (BFI) was used for both lenses of the Oculus
                              generating a black bridge         Headset.
                              frame. To reduce this
                              perceived motion blur, the Rift   Why do we not see the Black Frames at 30 fps? That is because the mind-eye has persistence of
                              practices the invention of        vision which all film relies upon.
                              claim 27 by generating a solid    So while the viewer cannot see BFI at 30 fps, the Blacks-space is being added as a solution to the
                              black bridge frame and            problem of motion blur.
                              inserting the bridge frame
                              between the modified image
                              frames.




US Pat. No. 9,699,444: Rift                                                                                                                           Page 3
                              Case 3:19-cv-04597-LB Document 66-6 Filed 04/06/20 Page 5 of 5




US Pat. No. 9,699,444: Rift                                                                    Page 4
